       Case 4:20-cv-01820 Document 29 Filed on 12/16/20 in TXSD Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS


 CITGO PETROLEUM CORP.,

                          Plaintiff


 v.
                                                           Civil Case No. 4:20-cv-01820

 PETROLEUM LOGISTICS SERVICE                               Jury Trial Demanded
 CORP.,  and   JOSE  MANUEL
 GONZALEZ TESTINO,

                          Defendants.



  REQUEST FOR ENTRY OF DEFAULT AGAINST JOSE MANUEL
GONZALEZ TESTINO AND PETROLEUM LOGISTICS SERVICE CORP.
           Plaintiff CITGO Petroleum Corporation (“CITGO”), pursuant to Rule 55(a) of the Federal

Rules of Civil Procedure (“FRCP”), respectfully requests that the Court Clerk enter default against

Defendants Jose Manuel Gonzalez Testino (“Testino”) and Petroleum Logistics Service Corp.

(“PLS”).

      I.      BACKGROUND

           On May 26, 2020, CITGO filed a Complaint against Defendants Testino and PLS

(collectively, the “Defendants”). (ECF No. 1.) As discussed in more detail below, CITGO has

properly served both Testino and PLS and filed proof of this service in the form of affidavits. (See

ECF No. 21, ECF No. 25.) To date, more than 21 days have elapsed since the date of service, and

neither Testino nor PLS has filed a responsive pleading or otherwise defended this action. (See
      Case 4:20-cv-01820 Document 29 Filed on 12/16/20 in TXSD Page 2 of 11




Declaration of Robert J. Meyer ¶¶ 15, 22, Dec. 16, 2020, attached hereto as Exhibit A and

incorporated by reference for all purposes.) Accordingly, CITGO is entitled to a default against

Testino and PLS.

        A.       Service on PLS

        CITGO initially attempted to serve PLS by identifying a registered agent for PLS in Texas,

which PLS was statutorily required to maintain in accordance with Texas Business Organizations

Code Section 9.001. (See ECF 21 ¶ 9.) Additionally, PLS was contractually required to maintain

a service of process agent in the United States.1 (ECF 21 ¶ 9.) However, PLS failed to maintain

a registered agent in Texas or the United States as required by Texas state law and the contract at

issue here.2 CITGO also attempted to serve PLS in person through process servers at the offices

listed on PLS’s corporate website, 1519 NW 82nd Ave, Miami, FL 33126. (See ECF 21 ¶¶ 3-4 &

Ex. A.) However, when the process server arrived at the building, the location was occupied by a

different business and an employee at the front desk indicated that she was not aware of PLS

having offices there. (See ECF 21 ¶ 5 & Ex. B.)

        Given that no PLS agent in Texas existed, on August 4, 2020, CITGO served PLS through

service on its agent, the Texas Secretary of State, in accordance with Texas law. See Tex. Bus.

Orgs. Code Ann. § 5.251(1)(A) (“The secretary of state is an agent of an entity for purposes of

service of process, notice, or demand on the entity if. . . the entity is a filing entity or a foreign

filing entity and. . . the entity fails to appoint or does not maintain a registered agent in this state”);

Tex. Civ. Prac. & Rem. Code Ann. § 17.044(a)(1); (ECF 21 ¶¶ 9-11.) Specifically, CITGO


1
  Specifically, in the March 5, 2014 Service Contract Agreement referenced in the Complaint, PLS agreed to “appoint
a service of process agent in the United States and provide CITGO at least 90 day notice of any address change of the
service of process agent.” (See Comp. ¶ 2.)
2
  Counsel for PLS’s U.S. subsidiary (“PLS USA”), Doug Jacobson of Burton Kelley PLLC, confirmed in a June 23,
2020 email to CITGO’s counsel that PLS had no service agent in the U.S. who could receive service in the instant
litigation. (See Ex. A, Meyer Decl. ¶¶ 3-6 & Ex. A-1.) Instead, Mr. Jacobson advised that the appropriate “point of
contact” for PLS “in Panama is Jeymi[sic] Dominguez.” (See Ex. A, Meyer Decl. ¶¶ 3-6 & Ex. A-1.)

                                                        -2-
     Case 4:20-cv-01820 Document 29 Filed on 12/16/20 in TXSD Page 3 of 11




transmitted the Complaint, Summons, Rule 7.1 Corporate Disclosure Statement, and Certificate of

Interested Parties (“PLS Service Documents”) to the Texas Secretary of State with instructions to

forward the PLS Service Documents to the following three known names and addresses for PLS

and its agents: (1) PLS’s international corporate headquarters in Panama as per their website and

correspondence with CITGO, located at Petroleum Logistics Service Corp., Trump Office Tower,

2nd floor, Office 2-06, Punta Pacifica, Panama City, Panama with attention to PLS’s Managing

Agent; (2) PLS’s agent on corporate filings in Panama, Fabrega, Molino, and Mulino, located at

BMW Plaza, 9th Floor, 50 St. P.O. Box: 0816-00744, Panama, Rep. of Panama; and (3) PLS’s

President Jaymy Dominguez, who was identified by PLS USA’s counsel as an appropriate point

of contact for PLS in Panama, at her home address as per PLS corporate records located at PH

Riverside, Piso 23, Apto. 23A, Calle 5ta, Parque Lefevre y via Espana, Parque Lefevre, Panama.

(ECF 21 ¶ 10 & Ex. A.)

       On August 14, 2020, the Secretary of State certified that it received the PLS Service

Documents on August 4, 2020, and, on August 11, 2020, forwarded them by registered mail with

return receipt requested to the three addresses provided. (ECF 21 ¶ 11 & Ex. C.) On August 21,

2020, CITGO filed proof that PLS was served in accordance with FRCP 4, through compliance

with Texas Business Organizations Code Section 5.251 and Texas Civil Practices & Remedies

Code Section 17.044, at the time of service on the Texas Secretary of State on August 4, 2020.

(ECF 21.)

       On September 15, 2020, the Texas Secretary of State signed an additional three certificates

of service certifying the response it received from the mailings to PLS. (See Ex. A, Meyer Decl.

¶¶ 12-13 & Ex. A-2.) These certificates of service noted that: (1) on September 2, 2020, the Texas

Secretary of State’s mailings to both PLS headquarters and to Fabrega, Molino, & Mulino were



                                               -3-
     Case 4:20-cv-01820 Document 29 Filed on 12/16/20 in TXSD Page 4 of 11




returned “Bearing Notation Return to Sender, Unable to Forward;” and (2) on September 8, 2020,

the Texas Secretary of State’s mailing to PLS’s President, Jaymy Dominguez, was returned

“Bearing Notation Return to Sender, Refused, Unable to Forward.” (Id.)

       Because, as alleged in the Complaint, PLS was under the control and indirect ownership

of Testino, CITGO also independently provided the PLS Service Documents to Testino on

September 1, 2020, through the counsel of record in his related criminal prosecution, Edward

Shohat of Jones Walker LLP. (Ex. A, Meyer Decl. ¶¶ 14, 19; Compl. ¶¶ 10, 14, 21.)

        At no time has PLS answered the Complaint or otherwise appeared in this action. (Ex. A,

Meyer Decl. ¶ 15.)

       B.      Service on Testino

       On August 21, 2020, after repeated failed attempts to serve Testino in person at the

apartment where court records from a related criminal case indicated Testino was confined under

“‘24-hour-a-day lock-down’ home incarceration,” and through his attorney in that criminal matter,

Mr. Shohat, CITGO filed a motion with this Court seeking substitute service on Testino (“Motion

for Substitute Service”). (ECF No. 20.) The Court granted CITGO’s Motion for Substitute Service

on August 24, 2020, ordering CITGO to serve Testino with the Motion for Substitute Service, the

Order granting substitute service, the Complaint, and the Summons (“Testino Service

Documents”) by: (1) delivering the service documents via regular first class and certified mail to

Testino’s apartment; (2) leaving the documents on the front doorstep of Testino’s apartment; and

(3) delivering the documents to Mr. Shohat via email and certified mail (“Service Order”). (ECF

No. 22.) Alternative service on Testino in accordance with the Service Order was effected on

September 5, 2020. (ECF No. 25.)

        On October 7, 2020, CITGO filed proof of its service on Testino. (ECF No. 25.) On

October 13, 2020, CITGO provided copies of such proof of service to Mr. Shohat, and requested

                                               -4-
     Case 4:20-cv-01820 Document 29 Filed on 12/16/20 in TXSD Page 5 of 11




that he confirm that he provided the proof of service and related service documents to his client,

Testino. (ECF No. 25; see also Ex. A, Meyer Decl. ¶¶ 20-21 & Ex. A-3.) Since this time, CITGO

has not received any response or other communication from Testino or Mr. Shohat. (Ex. A, Meyer

Decl. ¶ 21.)

         At no time has Testino answered the Complaint or otherwise defended this action. (Ex. A,

Meyer Decl. ¶ 22.)

   II.        ARGUMENTS AND AUTHORITIES

         Pursuant to FRCP 55(a), the Court Clerk is required to enter default against a party who

has not filed a responsive pleading or otherwise defended a suit. N.Y. Life Ins. Co. v. Brown, 84

F.3d 137, 141 (5th Cir. 1996). Under FRCP 12(a)(1)(A)(i), a “defendant must serve an answer

within 21 days after being served with the summons and complaint.” Here, PLS was served with

the Summons and Complaint on August 4, 2020, and Testino was served with the Summons and

Complaint on September 5, 2020. Yet, Defendants have not served an answer to the Complaint or

otherwise defended the action within the required 21 days after being served.

         A.     The Court Clerk Should Enter Default, Because PLS Failed to Enter A Timely
                Response

         PLS was properly served on August 4, 2020 under FRCP 4(h)(1)(A) and 4(h)(1)(B),

through service on PLS’s agent for service of process, the Texas Secretary of State, in accordance

with Texas state law. FRCP 4(h)(1)(A) provides that service on a foreign corporation may be

effected “in any manner prescribed by Rule 4(e)(1).” FRCP 4(e)(1) provides that “an individual

may be served in a judicial district of the United States by . . . following state law for serving a

summons in an action . . . where the district court is located or where service is made.” FRCP

4(h)(1)(B) provides that service on a foreign corporation may be effected “by delivering a copy of

the summons and of the complaint to an officer, a managing or general agent, or any other agent


                                                -5-
     Case 4:20-cv-01820 Document 29 Filed on 12/16/20 in TXSD Page 6 of 11




authorized by appointment or by law to receive service of process.” FRCP 4(h)(1)(B) (emphasis

added). CITGO’s August 4, 2020 service on the Texas Secretary of State satisfies the conditions

for effective service on PLS under both of these provisions. See Naranjo v. Universal Sur. of Am.,

679 F. Supp. 2d 787, 797 (S.D. Tex. 2010) (“As Texas law designates the Texas Secretary of State

as an agent to receive service of process for a non-resident without an in-state designated agent . .

. service on [defendants] through the Texas Secretary of State is proper under Rule 4(h)(1)(B).”);

ATEN Int’7l Co. v. Emine Tech. Co., 261 F.R.D. 112, 121 (E.D. Tex. 2009) (holding that “service

on the Texas Secretary of State was a proper method” under Rule 4(h)(1)(A) as the service was in

accordance with Texas law).

       Texas law provides that the Texas Secretary of State can serve as an agent for purposes of

service of process where, as here, a foreign entity doing business in Texas has failed to designate

a service agent. Specifically, the Texas Business Organization Code provides that the Texas

“secretary of state is an agent of an entity for purposes of service of process, notice, or demand on

the entity if the entity is . . . a foreign filing entity and the entity fails to appoint or does not

maintain a registered agent in this state.” Tex. Bus. Orgs. Code Ann. § 5.251(1)(A) (emphasis

added). Additionally, under Texas’s long-arm statute, the “secretary of state is an agent for service

of process on a nonresident who . . . engages in business in this state, but has not designated or

maintained a resident agent for service of process.”        Tex. Civ. Prac. & Rem. Code Ann.

§ 17.044(a)(1).

       PLS engaged in business in Texas by entering into a contract with CITGO in Texas,

governed by Texas law, and wherein partial performance on the contract took place in Texas. Tex.

Civ. Prac. & Rem. Code Ann. § 17.042(1) (“In addition to other acts that may constitute doing

business, a nonresident does business in this state if the nonresident: (1) contracts by mail or



                                                -6-
     Case 4:20-cv-01820 Document 29 Filed on 12/16/20 in TXSD Page 7 of 11




otherwise with a Texas resident and either party is to perform the contract in whole or in part in

this state.); Compl. ¶¶ 2-4, 24-25. Further, PLS “engage[d] in business” in Texas when it

“commit[ted] a tort in whole or in part” in Texas. Tex. Civ. Prac. & Rem. Code Ann. § 17.042(2).

As the Complaint details, PLS committed the tort of fraud by criminally paying bribes to CITGO

employees in Texas then fraudulently misrepresenting PLS’s compliance with the law in the

agreement between CITGO and PLS, in an effort to induce CITGO into entering the contract with

PLS. Compl. ¶¶ 5, 12-13, 72, 89-96; see Jag Media Holdings Inc. v. A.G. Edwards & Sons Inc.,

387 F. Supp. 2d 691, 699 (S.D. Tex. 2004) (“The fraud and stock manipulation and other unlawful

acts as alleged . . . were committed in furtherance of that agreement predicated on the tort of

fraud”). Despite PLS “engaging in business” in Texas, PLS failed to maintain a registered agent

in Texas (or the United States as required by the contract), which counsel for PLS’s U.S. subsidiary

confirmed on June 23, 2020. (See Ex. A, Meyer Decl. ¶¶ 3-6 & Ex. A-1.)

       Under Texas law, “service of process on the Secretary of State constitutes constructive

service on the nonresident defendant, thereby triggering the nonresident defendant’s answer date.”

Bonewitz v. Bonewitz, 726 S.W.2d 227 (Tex. App. 1987) (affirming default judgment of out-of-

state defendant served via Texas Secretary of State based on date that Secretary of State was

served, not when Secretary of State mailed service to defendant). The reason for this is that, where

the statutory conditions have been met, the Texas Secretary of State is the actual agent for receiving

process of service for the defendant, rather than merely an agent for effecting service. Rooftop

Grp. USA, Inc. v. Shopper Events LLC, No. 14-15-01040-CV, 2017 WL 2125648, at *2 (Tex. App.

May 16, 2017) (affirming default judgment based on service on defendant through its agent the

Texas Secretary of State and noting that “[w]hen substituted service on a statutory agent is allowed,




                                                 -7-
     Case 4:20-cv-01820 Document 29 Filed on 12/16/20 in TXSD Page 8 of 11




the designee is not an agent for serving but for receiving process on the defendant's behalf”)

(quoting Campus Investments, Inc. v. Cullever, 144 S.W.3d 464, 466 (Tex. 2004)).

       Service is deemed effected at the time the Secretary of State is served with the service

documents even where, as here, the mailing from the Texas Secretary of State to the non-resident

defendant is ultimately returned or refused. See, e.g., Mahon v. Caldwell, Haddad, Skaggs, Inc.,

783 S.W.2d 769, 772 (Tex. App. 1990) (affirming default judgment against out-of-state defendant

served via Texas Secretary of State, “even though the citations were returned to the Secretary

bearing the notation ‘refused’ . . . [because] the certificate from the Secretary of State evidenced

that process was forwarded by certified mail was sufficient to grant jurisdiction over the

defendant.”); see also Advanced Stimulation Techs., Inc. v. Putnam Energy, LLC, No. MO-14-CV-

118, 2016 WL 8229782, at *3 (W.D. Tex. May 11, 2016) (granting default judgment against non-

responding foreign defendant served pursuant to FRCP 4(h)(1)(B) through Texas Secretary of

State where mailing to defendant was returned bearing the notation “return to sender, refused,

unable to forward.”); Ziegler v. Subalipack (M) SDN BHD, No. CV H-16-2598, 2018 WL

3241230, at *1 (S.D. Tex. July 3, 2018) (granting default judgment against non-responding foreign

defendant served through Texas Secretary of State where mailing to defendant was returned

undeliverable).

       Accordingly, PLS’s time to respond under FRCP 12(a)(1)(A)(i) began running when its

agent, the Texas Secretary of State, was served on August 4, 2020. At the time of this filing, it has

been more than 21 days since PLS was served. In fact, it has been more than 130 days since initial

service, over 100 days since Testino, who acted as ultimate owner and controller of PLS, was

served through counsel with the PLS Service Documents, and nearly 100 days since PLS refused

to accept the certified mailing from the Texas Secretary of State at the address of Jaymy



                                                -8-
     Case 4:20-cv-01820 Document 29 Filed on 12/16/20 in TXSD Page 9 of 11




Dominguez, President of PLS. However, since this time, PLS has not answered or otherwise

attempted to defend against the Complaint. (Ex. A, Meyer Decl. ¶ 15.)

       As PLS has not answered or otherwise defended against the Complaint within the required

time under FRCP 12(a)(1)(A)(i), the Clerk is required to enter default against PLS.

       B.      The Court Clerk Should Enter Default, Because Testino Failed to Enter A Timely
               Response

       Substitute service in accordance with this Court’s Service Order is sufficient to start

defendant’s time to respond. See, e.g., Joe Hand Promotions, Inc. v. Dadson, No. CIV.A. H-13-

3609, 2014 WL 5035300, at *3 (S.D. Tex. Oct. 8, 2014) (granting default judgment following

defendant’s failure to respond after being served in accordance with Court’s substitute service

order). Testino was served in accordance with this Court’s Service Order on September 5, 2020.

(See ECF No. 25, Wastler Decl. ¶¶ 3, 5, 7, 8.) Since that time, Testino has not answered or

otherwise attempted to defend against the Complaint. (Ex. A, Meyer Decl. ¶ 22.) Therefore, at

the time of this filing, it has been more than 21 days since Testino was served. In fact, it has

been more than 100 days since Testino was served pursuant to the Court’s Service Order and

more than 60 days since Testino’s attorney in the related criminal matter was emailed the Proof

of Service that was publicly filed on the Court’s ECF system. Finally, Testino is not on active

duty military status. (See Ex. A, Meyer Decl. ¶ 23 & Ex. A-4).

       As Testino has not answered or otherwise defended against the Complaint within the

required time under FRCP12(a)(1)(A)(i), the Clerk is required to enter default against Testino.




                                                -9-
    Case 4:20-cv-01820 Document 29 Filed on 12/16/20 in TXSD Page 10 of 11




   III.      PRAYER

          For these reasons, CITGO respectfully requests that the Clerk enter a default as to Testino

and PLS on its claims in accordance with FRCP 55(a) and (b)(2), and grant it such other and further

relief to which it may be justly entitled.

                                             WILLKIE FARR & GALLAGHER LLP

                                             By: /s/ Jennifer Hardy

                                               Jennifer Hardy
                                               Attorney-in-Charge
                                               Texas Bar No. 24096068
                                               Southern District of Texas Bar No. 2828253
                                               Willkie Farr & Gallagher LLP
                                               600 Travis Street
                                               Houston, TX 77002
                                               Tel: (713) 510-1766
                                               Fax: (713) 510-1799
                                               JHardy2@willkie.com

                                               Michael Gottlieb
                                               Robert Meyer
                                               Sarah Wastler
                                               Nicholas Reddick
                                               Andrew English
                                               Andrew Bouriat
                                               Willkie Farr & Gallagher LLP
                                               1875 K Street, N.W.
                                               Washington, D.C. 20006
                                               Tel: (202) 303-1000
                                               Fax: (202) 303-2000

                                               Attorneys for Plaintiff CITGO Petroleum Corporation




                                                   - 10 -
    Case 4:20-cv-01820 Document 29 Filed on 12/16/20 in TXSD Page 11 of 11




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document will be served on Defendants Jose

Manuel Gonzalez Testino (“Testino”) and Petroleum Logistics Service Corp. (“PLS”) via

CM/ECF, as well as via email to Testino’s counsel Edward Shohat at eshohat@joneswalker.com

and to PLS’s U.S. subsidiary’s counsel Doug Jacobson at djacobson@jacobsonburton.com, and

via certified mail at the following addresses:

       Jose Manuel Gonzalez Testino                              Petroleum Logistics Service Corp.
       200 Biscayne Boulevard Way, Unit                          Trump Office Tower
       3903                                                      2nd floor, Office 2-06
       Miami, Florida 33131                                      Punta Pacifica, Panama City


       Edward Shohat                                             Jayme Dominguez
       Jones Walker, LLP                                         President, Petroleum Logistics
       201 S. Biscayne Blvd., Twenty Sixth                       Service Corp.
       Floor                                                     PH Riverside
       Miami, Florida 33131                                      Piso 23, Apto. 23A, Calle 5ta
                                                                 Parque Lefevre y via Espana
                                                                 Parque Lefevre, Panama


                                                  By: /s/ Jennifer Hardy

                                                          Jennifer Hardy
                                                          Attorney-in-Charge
                                                          Texas Bar No. 24096068
                                                          Southern District of Texas Bar No. 2828253
                                                          Willkie Farr & Gallagher LLP
                                                          600 Travis Street
                                                          Houston, TX 77002
                                                          Tel: (713) 510-1766
                                                          Fax: (713) 510-1799
                                                          JHardy2@willkie.com

                                                          Attorney for Plaintiff CITGO Petroleum
                                                          Corporation




                                                 - 11 -
